 CAMINDUSTRIESI ICam Industries, Inc. and Millmen-Industrial Carpen-ters Local 262. Case 32-CA-1996August 11, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND TRUESDALEOn April 29, 1980, Administrative Law JudgeJerrold H. Shapiro issued the attached Decision inthis proceeding. Thereafter, the General Counseland Millmen-Industrial Carpenters Local 262,herein called the Union, filed exceptions and sup-porting briefs, and Cam Industries, Inc., hereincalled the Respondent, filed a brief in opposition tothe General Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs' and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge only to the extent consistent herewith.The Administrative Law Judge found, and weagree, that the Respondent agreed to recognize andbargain with the Union in the event that it demon-strated its majority status by a card check conduct-ed by the California Conciliation Service. Howev-er, we disagree with his conclusion that, followingthe card check, the Respondent lawfully refused tobargain solely on the grounds that the authoriza-tion cards used to establish that majority status des-ignated only the United Brotherhood of Carpentersand Joiners of America, and not the Union, a localthereof.As the Administrative Law Judge noted, theBoard has long held, with court approval, that anauthorization card designating a parent labor orga-nization serves as a valid designation of its affili-ate.2However, the Administrative Law Judge de-clined to follow this long line of precedent. Rather,he found that the United Brotherhood of Carpen-ters and Joiners of America is a different and morepowerful labor organization than its Local, theUnion, and reasoned that, absent a showing ofknowledge or consent, it does not follow that ani The Board has also considered an amicus curiae brief filed on July 171980, by the United Brotherhood of Carpenters and Joiners of AmericaVL.R.B. v. Bradford Dyeing .4sroctaion LS.4 e au. 310 U.S. 318(1940); N L.RR v Franks Bros. Company, 137 F2d 98Q (Ist Cir 1943).affd. 321 L S 702 1944). and cases cited by the Administrative LawJudge. See also Local Union No. 707. Highway and Local Mor FreightDrivers. Dockmen and Helpers, International Brotherhood of 7amsters.Chauffeurs. Warehousemen and Helpers of .4mrica (Clarnmont Polvcheni-col Corporation), 196 NLRB 613 (1972) 7Trea Elciric Cooperaives Inc.Treating Division. 160 NLRB 440 (1966)251 NLRB No. 4employee who signs a card designating the formerintends to allow a substitution of the latter as thebargaining representative. The Administrative LawJudge found such substitution to be inconsistentwith the concerns of Sections 7 and 9(a) of theAct, inasmuch as the ultimate right to select theactual bargaining representative rests with the em-ployees.Contrary to the Administrative Law Judge, wecannot conclude that, by signing the authorizationcards, the employees intended to designate as theirrepresentative any labor organization other thanthe Union. The Union is a branch of the UnitedBrotherhood of Carpenters and Joiners of America,and was the sole Union seeking to organize andrepresent the employees.3Moreover, there is noevidence that the card signers were, in fact, con-fused, or believed that they were designating theInternational union as an organization separatefrom the Union, which was requesting their signa-tures. We therefore find the authorization cardssufficient to evidence the employees' desire to berepresented by the Union.The decisions relied on by the AdministrativeLaw Judge in reaching a contrary result are clearlydistinguishable. In 0 & T Warehousing Co., a Divi-sion of Bowline Corporation, 240 NLRB 386 (1979),a representation case, the Board refused to allow apetitioner to appear on the election ballot as"AFL-CIO and/or its Appropriate Affiliate," sincethat designation failed to identify sufficiently alabor organization so as to accord employees theirSection 7 right to select a bargaining representativeof their own choosing. The Board noted that thepetitioner's proposed designation necessarily en-compassed three possible representatives-theAFL-CIO, the AFL-CIO and an affiliate, or an af-filiate of the AFL-CIO. However, in this casethere is no reason to believe that employees wereeither presented with different possible representa-tives or were being requested to choose a yet-to-bedetermined representative.In M. A. Norden Company, Inc., 159 NLRB 1730(1966), the Board refused to allow an Internationalunion to amend its certification as bargaining repre-sentative in favor of an affiliated local. The Boardnoted the absence of any evidence that the employ-ees' choice of the parent organization as their certi-fied representative was intended to encompass thea Claremont Polychemical Corp.. supra. 7Texas Elctric Cooperaitve.supra. In this regard, sne note that sec I of the cross-check electionagreement entered into by the parties provide, the followingI ) No Other ()rganizationl The Fmploor and the Unioll each ex-pressly represents that there is no other labor organization hichclaims to represent the employees wilhis the unit indicated hereinCam Industri3s, Inc. and Millmen-Industrial Carpen-CAM INDUSTRIES II 12DECISIONS OF NATIONAL LABOR RELATIONS BOARDlocal, as well as the employer's uncontroverted al-legation that, at the time of the petition to amendthe certification, it was engaged in bargaining withthe International. Unlike M. A. Norden, this casedoes not involve an attempt to substitute anotherorganization for a functioning bargaining repre-sentative which originally sought and acquired rec-ognition by means of a Board election. Here, theunion seeking recognition was the one whichsought designation by the employees as their exclu-sive representative. Accordingly, we find that, fol-lowing the card check establishing the Union's ma-jority status, the Respondent violated Section8(a)(5) and (1) of the Act by refusing to bargainwith the Union at its request.4CONCLUSIONS OF LAW1. Cam Industries, Inc., is an employer engagedin commerce within the meaning of Section 2(6)and (7) of the Act.2. Millmen-Industrial Carpenters Local 262 is alabor organization within the meaning of Section2(5) of the Act.3. Since on or about July 5, 1979, the Union hasbeen and is, the exclusive bargaining representativeof all employees in the following appropriate unitfor the purpose of collective bargaining within themeaning of Section 9(b) of the Act:All warehousemen, production employees,maintenance employees, and drivers employedby Respondent at its Santa Clara, California,sfacility; excluding all other employees andguards, professional employees, and supervi-sors as defined in the Act.4. Since on or about July 10, 1979, the Respond-ent has violated Section 8(a)(5) and (1) of the Actby refusing and continuing to refuse to bargainwith the Union as the exclusive collective-bargain-ing representative of all employees in the above-de-scribed appropriate unit.5. The aforesaid unfair labor practices affectcommerce within the meaning of Section 2(6) and(7) of the Act.THE REMEDYHaving found that the Respondent has engagedin certain unfair labor practices, we shall order itto cease and desist therefrom, and to take certain4 See Idaho Pacific Steel Warchouve Co.. Inc., 227 NLRB 32th l976).We find it unnecessary to pass on that portion of the complaint allegingthat the Respondent, on or about July 19, 1979, withdrew recognitionfrom the Union.S We hereby correct the Administrative Law Judge's Decision lto re-flect Respondent's business location as Santa Clara instead of Santa Rosa,Californiaaffirmative action necessary to effectuate the poli-cies of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Cam Industries Inc., Santa Clara, California, its of-ficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Millmen-IndustrialCarpenters Local 262 as the exclusive representa-tive of its employees in the following appropriateunit:All warehousemen, production employees,maintenance employees, and drivers employedby Respondent at its Santa Clara, California,facility; excluding all other employees andguards, professional employees, and supervi-sors as defined in the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain collectively with Mill-men-Industrial Carpenters Local 262 as the exclu-sive representative of all employees in the appro-priate unit set forth above, with respect to rates ofpay, wages, hours of employment, and other termsand conditions of employment, and embody anyunderstanding reached in a signed agreement.(b) Post at its place of business in Santa Clara,California, copies of the attached notice marked"Appendix."6Copies of said notice, on forms pro-vided by the Regional Director for Region 32,after being duly signed by the Respondent's repre-sentative, shall be posted by the Respondent imme-diately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices toemployees are customarily posted. Reasonable stepsshall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.In tile eent that this Order is enforced hb a Judgment o a UnitedStates (ourt of Appeals, the words in the notice readinig "Posted byOrder of the Nationlal labor Relations Board" shall read "Posted P'ursu-ant to a Judgmnent of the United States Court of Appeals Enfiorcing anOrder f' the National lahor Relations Board" CAM INDUSTRIES, INC.13(c) Notify the Regional Director for Region 32,in writing, within 20 days from the date of thisOrder, what steps the Respondent has taken tocomply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith Millmen-Industrial Carpenters Local 262as the exclusive representative of the employ-ees in the following appropriate unit:All warehousemen, production employees,maintenance employees, and drivers em-ployed by us at our Santa Clara, California,facility; excluding all other employees andguards, professional employees, and supervi-sors as defined in the Act.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed them inSection 7 of the National Labor Relations Act,as amended.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the above-de-scribed unit, with respect to rates of pay,wages, hours, and other terms and conditionsof employment, and embody any understand-ing reached in a signed agreement.CAM INDUSTRIES, INC.DECISIONSrATEMENT OF THE CASEJERROLD H. SHAPIRO, Administrative Law Judge:This proceeding, in which a hearing was conducted onDecember 12, 1979, is based on an unfair labor practicecharge filed August 2, 1979, by Millmen-Industrial Car-penters Local 262, herein called the Union, against CamIndustries, Inc., herein called the Respondent. OnAugust 29, 1979, a complaint was issued against Re-spondent by the Regional Director of the NationalLabor Relations Board, Region 32, on behalf of theBoard's General Counsel which alleges that Respondentviolated Section 8(a)(5) and (1) of the Act by refusing tomeet with the Union to negotiate the terms of a contractand by withdrawing recognition from the Union as theexclusive bargaining representative of the Respondent'semployees in an appropriate bargaining unit. Respondentfiled an answer to the complaint denying the commissionof the alleged unfair labor practices.'Upon the entire record, from my observation of thedemeanor of Gordon Franco and Colin Moreton, theonly witnesses, and having considered the post-hearingbriefs submitted by the General Counsel and Respond-ent, I make the following:FINDINGS OF FACTA. The EvidenceRespondent sells aluminum windows and patio doors.It has business facilities in Santa Rosa, California, andSacramento, California. During the time material hereinRespondent's Santa Rosa facility, the only facility in-volved in this case, employed approximately 10 employ-ees: I salesperson; 2 office clericals; and 7 other employ-ees, one of whom was a temporary employee, who per-formed warehouse, production, and delivery work.The record establishes, and it is undisputed, thatduring the time material herein a majority of the Re-spondent's employees in Santa Rosa who performed thewarehouse, production and delivery work signed "Au-thorization Cards" which read in pertinent part as fol-lows:I hereby authorize the UNITED BROTHER-HOOD OF CARPENTERS AND JOINERS OFAMERICA to act as my collective bargainingagent in regard to wages, hours and other condi-tions of employment ....No evidence was presented about the circumstances sur-rounding the signing of these cards or what if anythingthe card signers were told about the Union that wouldrepresent them.On June 28, 1979,2 Gordon Franco, a union businessrepresentative, wrote Respondent, on the stationery ofthe Santa Clara Valley District Council of Carpenters,herein called the District Council of Carpenters, that theDistrict Council of Carpenters, "had obtained authoriza-tion cards from a majority of the employees employedby [Respondent] in a unit that is appropriate for the pur-poses of collective bargaining" and demanded "immedi-ate recognition of the Local Union as the collective-bar-gaining agent of [Respondent's] employees" and askedfor negotiation meeting, but stated that if Respondentdoubted the majority status of "our Union" that theUnion was "willing to have an independent third partycheck out the authorization cards signed by your em-ployees against your personnel records."On July 2, Franco, on behalf of the District Council ofCarpenters, filed a petition with the National Labor Re-lations Board seeking a representation election amongthe Respondent's Santa Rosa employees. This petitionwas withdrawn by the District Council of CarpentersIn its ansAer Respondent admits that the Union is a labor organiza-tion within tihe meaning of Sec 25i) of the Act and that he Respondenlmees the Board's applicable discretiolnarN juridictional standard and isan employer engaged in commerce within the meaning orf Sec 2(6) and17) of the Act2 nlcs olhcr.isc specified, all dates herein refer to the year 1979CAM INDUSTRIES, INC 13._ 14DECISIONS OF NATIONAL LABOR RELATIONS BOARDafter the July 5 "cross-check" which took place, as de-scribed infra.On July 2, the Respondent's president, Colin Moreton,upon receipt of Franco's June 28 letter, telephoned him.He asked Franco how long the Union had been organiz-ing the employees and threatened to close the SantaRosa facility before he would sign a oontract with theUnion. Franco stated that it sounded as if Moreton wasinterfering with the rights of the employees. Moretonstated he would not be able to pay the high wages theUnion was demanding. Franco pointed out that Moretonwas premature inasmuch as the Union had not made anywage demands. Moreton asked how the employees'wages would be established if the Respondent recog-nized the Union. Franco explained that he and Moretonwould sit down and negotiate the wages. Moreton askedFranco to explain about the third party card check re-ferred to in Franco's letter. Franco stated that either astate conciliator or a Federal mediator or a minister or anotary could conduct the card check and that the personwho checked the employees' signatures on the cardswould compare them with the signatures on the W-2forms signed by the employees and that only the em-ployees working at the time would be eligible to havetheir names checked. Franco also indicated that theperson who conducted the card check would contactMoreton and arrange for a mutually convenient time toconduct the card check. Moreton asked, "What does thisparticularly mean when you tell me you are going tohave somebody check these cards? Do I understand itmeans they are merely going to check and verify thesepeople do in fact work for our company?" Franco an-swered: "Yes that's right." The conversation, whichlasted not more than 10 minutes, ended with Moretonagreeing to a card check and that Franco would makethe necessary arrangements.3On July 2, Franco, immediately after his phone con-versation with Moreton, contacted John Jaeger of theCalifornia Conciliation Service and arranged for him toconduct a card check on July 5 at Respondent's place ofbusiness in Santa Rosa. Jaeger, Moreton, and Franco meton the morning of July 5 in Moreton's office at whichtime Moreton for Respondent, Franco for the Union, andJaeger for the Califorr.ia State Conciliation Service, af-fixed their signatures to a cross-check election agree-ment.Pursuant to the terms of the cross-check electionagreement the Respondent and the Union agreed that onthat same day, July 5, Jaeger would conduct a cross-check among the current warehousemen, production andmaintenance employees and drivers employed by Re-spondent at its Santa Rosa facility who were employedduring the payroll period ending June 22 "to determinewhether or not they desire to be represented by theUnion for purposes of collective bargaining" and that thecross-check would be conducted by comparing the em-ployee signatures on the authorization cards submittedby the Union with the payroll records and W-2 formsfurnished by the Respondent. In signing the cross-check3 The description of this phone conversation is based on a compositeof Franco's and Moreton's testimony inasmuch as their testimony con-cerning the conversation was not in conflict.election agreement the parties also represented that noother labor organizations claimed to represent any of theunit employees covered by the agreement and that theparties had voluntarily entered into the agreement. In so-lution, sections 2, 7, 8, and 9 of the cross-check electionagreement reads as follows:2. Cross-Check: A cross-check of appropriateUnion and Employer records shall be made by aState conciliator from the California State Concilia-tion Service jointly requested by the Employer andthe Union to make such cross-check among all em-ployees in the Unit who appear on the Employer'spayroll for the period indicated below, to determinewhether or not they desire to be represented by theUnion for purposes of collective bargaining.The undersigned Employer and Union furtheragree that the determination of the Election Super-visor shall be final and binding upon any question(including questions as to eligibility) raised by eitherparty hereto relating in any manner to the cross-check and not specifically covered in this Agree-ment.7. Notice of Cross-Check Election: The ElectionSupervisor shall prepare a suitable Notice of Cross-Check Election. The Employer and the Union shalljointly approve such notice. This Notice of Cross-Check Election shall be posted in a conspicuousplace on the premises of the Employer for--days.An Affidavit of Posting will be required.48. Report on Cross-Check Election: At the con-clusion of this posting period, the Election Supervi-sor shall conduct the cross-check and will issue aReport on Cross-Check Election, finding and deter-mining whether the Union has been designated andselected as the exclusive bargaining representativeof all employees in the Unit.9. Binding results: It is agreed that the results ofthis Cross-Check Election shall be accepted as bind-ing on both parties.In the event the Union establishes a majority inthe cross-check, the Employer agrees to bargain,upon request, with the Union as exclusive repre-sentative of all the employees in the above Unit inrespect to rates of pay, wages, hours of employ-ment, or other conditions of employment; and if anyunderstanding is reached on such matters, embodysuch understanding, upon request, in a signed agree-ment.In the event the Union loses the election it agreesto refrain from raising the question of representationfor a period of--from the date of issuance of thereport on Cross-Check Election.54 Jaeger, during the July 5 meeting, as described inJra, placed thefigure "O" in the blank space.s Jaeger, during the July 5 meeting. as described infra. placed thephrase "twelve months" ill the blank space. CAM INDUSTRIES. INC.15On July 5, pursuant to the terms of the cross-checkelection agreement, State Conciliator Jaeger comparedthe authorization cards furnished by the Union with thepayroll records and W-2 forms furnished by the Re-spondent and after doing this stated that he was satisfiedthe Union had demonstrated its "majority status" andissued to the parties a REPORT ON CROSS CHECK ELEC-TION wherein he found, "that the [Union] has been desig-nated and selected as the exclusive representative of theemployees in the unit designated in the Cross-CheckElection Agreement."Franco and Moreton testified about the July 5 meetingand and the card check which took place at that time.They each testified that they read the cross-check elec-tion agreement before signing it and discussed those sec-tions of the agreement which dealt with the time andplace of the card check, the description of the bargainingunit, the payroll eligibility period, and whether any otherunion was involved. Their testimony conflicts on thequestion of whether there was any discussion concerningsections 7 through 9 of the agreement and about thenature of Franco's remarks to Moreton at the end of themeeting.Franco testified Jaeger read section 7 of the card-check election agreement to Franco and Moreton andtold them that if they did not object he would waive theposting period required by that section. Franco and Mor-eton each replied they had no objection at which pointJaeger placed the figure "0" in the appropriate space.And in connection with section 9 Franco testified thatJaeger specifically told Franco and Moreton that if theUnion proved its majority status in the card check thatthe Respondent would be obliged to bargain with theUnion as the employees' bargaining representative butthat if the Union failed to establish majority status itcould not organize the Respondent's employees for an-other 12 months. Franco indicated he understood thisand Jaeger marked "twelve months" in the appropriatespace. Moreton testified that he had no memory that sec-tion 7 was discussed and did not "remember" whetherJaeger either read or directed the parties' attention toparagraphs 7, 8, or 9 and further testified that "nothingwas discussed regarding [sections] seven, eight, or nine"of the agreement. However, elsewhere in his testimonyhe inconsistently testified that there was a discussionabout that part of section 9 which referred to the factthat if the Union lost the card check it would have torefrain from organizing the employees for an unspecifiedperiod of time, which Jaeger said was 12 months andwrote this into that section.On the subject of how the meeting ended Franco testi-fied that as he left he advised Moreton that he would beaway on his vacation until July 25 and would contactMoreton upon his return to arrange for a suitable timeand place to start negotiations. Moreton testified that hedid not remember Franco saying he would be in contactwith him about negotiations but that Franco simplystated he would contact Moreton when he returned fromvacation.In resolving the conflicts between Moreton's andFranco's testimony I have considered the fact thatFranco appeared to be a sincere witness whereas I re-ceived the impression from Moreton's demeanor that hewas not a reliable witness. In addition, there was a sig-nificant self-contradiction in Moreton's testimony on thequestion of whether Jaeger discussed the contents ofSection 9. Lastly, the letter of confirmation whichFranco wrote to Moreton immediately after the July 5card check makes it highly probable that Franco on July5 did in fact notify Moreton he would contact him at alater date to arrange for a negotiation meeting. It is forall of these reasons that I have rejected Moreton's testi-mony and credited Franco's whenever their testimonyconflicts.On July 5, Franco, immediately after the conclusion ofthe card check, wrote Moreton:This is to confirm my conversation with you on thisdate re: a date, time and place where we can com-mence negotiations. We will be ready to meet withyou and present proposals on rates of pay, wages,fringe benefits ...and other conditions of employ-ment. I shall be away from my office until the 25thof July at which time I shall call you so we can mu-tually agree on dates, etc.6Also, on July 5, following the card check, Moretonwho at this time had not as yet received a copy of theDistrict Council of Carpenters representation petitionwas notified by an agent of the Board about the filing ofthe petition and the fact that it had been withdrawn. Atthis point Moreton sought legal advice.On or about July 10 the lawyer whom Moreton re-tained informed Franco that Respondent was declining atthat time to bargain or meet with the Union as the em-ployees' collective-bargaining representative. Thereafteron July 19 Respondent, through its lawyer, filed its ownrepresentation petition with the Board and wrote theUnion advising it of this and that negotiations betweenthe parties would not be appropriate until the Board hadruled on Respondent's representation petition.On August 29, by letter, the Union renewed itsdemand that Respondent commence contract negotia-tions with the Union. In reply Respondent refused tobargain or meet with the Union to discuss the terms of acollective-bargaining agreement.B. Discussion and ConclusionsI. The validity of the card checkRespondent contends that the July 5 card check elec-tion conducted by the State of California Conciliator wasinvalid because Moreton "was mislead [sic]. .. as to thenature of the card check proceeding." Moreton, Re-spondent's president, testified that when he signed thecross-check election agreement he thought he was onlyagreeing to a procedure whereby the state conciliatorwould verify that the employees who had signed the au-thorization cards were in fact employed by the Respond-ent. Moreton in effect testified that he believed this be-cause Franco, in their July 2 phone conversation, an-swered "yes" when Moreton asked whether the card6 This letter swas written on the Union's stalioneryCAM INDUSTRIES. INC. 15 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDcheck meant merely that the cards would be checked toverify that the card signers worked for the Respondent.I reject Moreton's testimony that he did not under-stand the import of what he was signing when he signedthe cross-check election agreement. I do so because I re-ceived the impression from his demeanor that he was nota credible witness. In addition, the record as a wholedemonstrates that his testimony was inherently implausi-ble. Union Representative Franco's June 28 letter whichprompted Moreton's July 2 conversation with Francowas phrased so as to specifically alert Moreton to thefact that the reason the Union was asking for the cardcheck was to establish its majority status thereby obligat-ing Respondent to recognize and bargain with the Union.During the July 5 meeting the state conciliator in dis-cussing the terms of the cross-check election agreementmade it perfectly clear to both Moreton and Franco thatby signing the agreement Moreton was agreeing to aprocedure which would result in Respondent being obli-gated to recognize and bargain with the Union if thecard check established the Union's majority status andthat if the card check did not establish this then theUnion would have to forego organizing the employeesfor another year. Likewise the terms of the cross-checkelection agreement, which Moreton admittedly readbefore signing, made all of this abundantly clear. Lastly,on July 5 at the conclusion of the card check Moretondid not object when the state conciliator, after checkingthe authorization cards against the employees' W-2forms and the Respondent's payroll record, stated thatthe Union had demonstrated its "majority status." Nordid Moreton object when Franco indicated he wouldcontact him to arrange for a contract negotiation meet-ing.Based on the foregoing I find that when Moretonsigned the cross-check election agreement he was notmisled about the nature of the agreement but knew thathe was agreeing to a procedure whereby the state concil-iator would determine whether or not the Union repre-sented a majority of Respondent's employees and knewthat if the conciliator found that the Union was the ma-jority representative that Respondent would then be obli-gated to recognize and bargain with the Union under theterms of the agreement.2. Respondent's obligation to recognize and bargainwith the UnionOn July 5 an agent of the California State ConciliationService conducted a card check election pursuant to anagreement entered into on that date by the Respondentand the Union. As a result of the card check election thestate conciliator found that the Union had been selectedas the exclusive collective-bargaining representative of aunit consisting of the Respondent's Santa Rosa warehou-semen, production and maintenance employees, and driv-ers. Thereafter the Respondent refused to recognize andbargain with the Union as the representative of these em-ployees. It is this refusal to bargain which the complaintalleges constitutes a violation of Section 8(a)(5) and (1)of the Act.The law is settled that an employer is not required torecognize and bargain with a union wholly upon thestrength of the union's assertion that it represented a ma-jority of the employees involved, notwithstanding thatthe union predicated its assertion upon an adequateshowing of signed authorization cards. See LinderLumber Div., Summer & Co. v. N.L.R.B., 419 U.S. 301(1974). In this respect the Board has held that an em-ployer may, in the face of a union demand or recogni-tion, insist that the question concerning representation beresolved by means of a Board-conducted election, absentagreement between the parties on an alternative meansfor resolving the question or misconduct on the part ofan employer which is of such a character as to have alingering and distorting effect on any future election.Sullivan Electric Company, 199 NLRB 809, 810 (1972).Thus where, as in the instant case, an employer in re-sponse to a union's request for recognition agrees to rec-ognize and bargain with the union, if the union is able todemonstrate its majority status through a card checkconducted by an impartial third party the employer isbound by the results of the card check unless it can es-tablish that the union did not represent a majority of theemployees involved or that for some other reason the re-sults of the card check are repugnant to the policies andpurposes of the Act. See Idaho Pacific Steel WarehouseCo., Inc., 227 NLRB 326 (1976); Harding Glass Industries,Inc., 216 NLRB 331 (1975).In the instant case the Respondent, as stated in itspost-hearing brief, "makes no contention that the unit inwhich the card check was conducted/ was inappropriatenor that [Respondent] would have won the election [re-ferring to the card check] if all potential voters had beenincluded."7Rather, Respondent defends its refusal tobargain on the ground that "the authorization cards runin favor of the international only, while the card checkreport, charge and complaint all refer to the local."8The evidence pertinent to Respondent's claim that noduty to bargain exists because the authorization cardswere signed on behalf of the Union's International unionis undisputed. The authorization cards which the em-ployees signed did not designate the Union, instead theydesignated the Union's parent, the United Brotherhoodof Carpenters and Joiners of America, herein called theCarpenters International Union, to act as their collective-bargaining representative. There is no evidence that theemployees who signed these cards were ever told theywould be represented by the Union instead of the Car-penters International Union, the labor organizationwhich they had specifically chosen as their bargaining7 In any event the bargaining unit in which the card check was con-ducted and hich is alleged in the complaint as the appropriate unit -allwarehousemen, production employees, maintenance employees and driv-ers emploscd at he Respondent's Santa Rosa facility is not repugnantto the Ip'licies of the Act Therefore, since the Respondent voluntarilyagreed to recoglizc the Ulnion's representative status in his unit, it con-stitLites all appropriate one See Pinieer Inn .-lssociale. d/b/u Pioneer Innand Piolner Innl (Cuino,. 228 NLRI 1263, 1272 (1977), enfd 578 F2d 8359tlh Cir 1978). Anid as I havre found upra. a majority of the employeesecnplocd in this unit signed t he aulhorizalion cards relied on ill the cardcheckResponldent also defends its refusal to bargain in the ground that"the emlplo)er was mislead [sicl as to the nature of the card checkproceedilgs. I have considered and re ected this defense foi reasons al-ready set forth in this Decisiin CAM INDUSTRIES. INC.17representative. Nor is there any evidence that they wereadvised either directly or indirectly that they would berepresented by one of the local unions affiliated with theCarpenters International Union.The law is settled that for purposes of the Act theUnion is a separate legal entity apart from the CarpentersInternational Union and that it is not a mere branch oradministrative arm of the latter, e.g., International Broth-erhood of Electrical Workers, AFL-CIO, et al. (FranklinElectric Construction Company), 121 NLRB 143, 146(1958), and cases cited therein. The Carpenters Interna-tional Union is a different and a more powerful labor or-ganization than one of its affiliated local unions such asthe Union. It does not follow that an employee whosigns an authorization card designating the more power-ful Carpenters International Union to act as his or herbargaining representative intends to allow the CarpentersInternational Union to substitute the Union as his or herbargaining representative, absent a showing of theknowledge and consent of the card signer to the substitu-tion. Thus for the National Labor Relations Board toallow the Carpenters International Union to designateone of its local affiliates, the Union, to represent the em-ployees involved in this case even though they have des-ignated the Carpenters International Union and not theUnion to represent them, would be contrary to the poli-cies embodied in Sections 7 and 9(a) of the NationalLabor Relations Act. In 0 & T Warehousing Co., .4 Divi-sion of Bowline Corp., 240 NLRB 386 (1979), the Boardrefused to allow the petitioners, "AFL-CIO and/or itsAppropriate Affiliate" to appear on the election ballotbecause, as the Board explained:Under the current designation, if the employeesselect Petitioner, they would, in effect, delegate tothe AFL-CIO the authority to choose, in its discre-tion, which entity would become the exclusive bar-gaining representative. Such a delegation would be.in our judgment, contrary to the concerns inherentin Sections 7 and 9(a) of the Act inasmuch as theultimate right to select the actual bargaining repre-sentative would rest not with the employees, butwith the AFL-CIO.And in M. A. Vorden Company, Inc., 159 NLRB 1730(1966), cited with approval in 0 & T Warehousing, theBoard held that a petition to amend a certification bysubstituting as bargaining representative a local union forthe International union should be denied, absent a show-ing of the knowledge and consent of the unit employeesto the substitution. The Board dismissed the petitionwithout prejudice to another request showing that theamendment reflected the desires of the employees in thecertified unit.Guided by the Board's decision in 0 & T Warehousingand M. A. orden, particularly the holding in M. A.Norden, I am of the opinion that to permit the Carpen-ters International Union to substitute the Union in placeof itself as the employees' exclusive collective-bargainingrepresentative would, as the Board stated in 0 & T War-ehousing, be "contrary to the concerns inherent in Sec-tion 7 and 9(a) of the Act inasmuch as the ultimate rightto select the actual bargaining representative would restnot with the employees, but with the [Carpenters Inter-national Union]." It is for this reason that I find that theUnion did not represent a majority of the Respondent'semployees in the appropriate unit and I shall thereforerecommend that the complaint be dismissed.In reaching the conclusion that the designation of theCarpenters International Union was not a valid designa-tion of its local affiliate, the Union, absent a showing thatthe employees consented to such a substitution, I havecarefully considered the cases where the Board, withcourt approval, has held that the designation of a parentlabor organization is a valid designation of its affiliate,even where there has been no showing that the employ-ees consented to such a substitution. V.:L.R.B. v. Brad-ford Dyeing Association, 310 U.S. 318, 338-339 (1940);V.L.R.B. v. Franks Bros. Company, 137 F.2d 989, 992(Ist Cir. 1943), affd. 321 U.8. 702 (1944); Nubone Compa-ny, Inc., 62 NLRB 322, 325-326, fil. 9 (1945), enfd. percuriam 155 F.2d 523 (3d Cir.); Knickerbocker Plastic Co.,104 NLRB 514, f. 3 (1953), enfd. 218 F.2d 917 (9thCir.); Cummer-Graham Company, 90 NLRB 722, 725, fn.8 (1950); Dolores, Inc., 98 NLRB 550, 554 (1952); Thur-ston Motor Lines, Inc., 159 NLRB 1265, 1270, fn. 16(1966). I recognize that as an administrative law judge ofthe Board I am obligated to apply established Board pre-cedent which the Supreme Court or the Board has notreversed. However, Bradford Dyeing Association and itsprogeny cannot be reconciled with the rationale of O &T Warehousing and ,M. A. Norden and with the holdingof M. A. Vorden. The fact that these latter cases involvedrepresentation elections whereas Bradford Dyeing Associ-ation and its progeny involved the signing of authoriza-tion cards is not significant for the purposes of this caseinasmuch as Sections 7 and 9(a) of the Act grant employ-ees the freedom to select a bargaining representative oftheir own choice regardless of whether they exercise thisright through a Board-conducted election or the signingof authorization cards. Lastly, I am constrained to notethat in neither Bradford Dyeing Association nor its prog-eny has the Board or a court ever enunciated the ration-ale which allows a parent labor organization to substitutean affiliated union in its place as the employees' collec-tive-bargaining agent, absent the consent of the employees.I realize that very often an organizational campaign isconducted by an International union or even by theAFL-CIO itself, and it is only after a sufficient numberof employees have signed cards, and have expressed aninterest in union representation that a specific local as-sumes the representation function. Nonetheless the substi-tution of a local affiliate by the parent organization, evenin these circumstances, absent evidence that the employ-ees consented to such a substitution, infringes on the stat-utory right of the employees to select a bargaining repre-sentative of their own choice. In short, absent a persua-sive reason for allowing the Carpenters InternationalUnion to substitute in its place the Union as the employ-ees collective-bargaining agent, I have been guided bythe Board's decisions in O & 7' Uarehousing and .M. 4.NVorden, rather than Bradford Dyeing Association and itsprogeny, in concluding that the authorization cardsCAM INDUSTRIES. INC. '7~  18 DECISIONS OF NATIONAL LABOR RELATIONS BOARDherein were not sufficient to support the Union's demand [Recommended Order for dismissal omitted from pub-for recognition. lication.]